Title: To John Adams from John Wilson, June 1814
From: Wilson, John
To: Adams, John


				
					Sir,
					Washington City June 1814
				
				I have taken the liberty of requesting your acceptance of the enclosed volume. When you see me recommending with all the powers I am capable, a new rule to explode one which already has a place in grammar, be not alarmed, Sir, I beg of you; with an apprehension that I come forward to introduce an innovation. No, Sir, the reverse is the case; my efforts are directed to explode an innovation and such, undoubtedly, is the character of the rule in question. It is not supported with that mighty authority of custom, and if it was and even if it was, I am convinced that your well grounded knowledge, disdaining the pliability of superficial minds, would never sanction the continuance of an unreasonable custom; never sanction it more than it would an unreasonable law; but rather point out their defects, their inconveniencies or oppression. This now, this custom, is the only argument, fallacious as it is, which may be urged in favor of the mutilation.It will be a great triumph to my feelings if your opinion shall be such as to rank you in the list of my advocates. With great respect, I am Sir / Your Mo Obedt Servt.
				
					Jno. Wilson
				
				
					P.S. If contrary to my hopes you should not have leisure or inclination to furnish an opinion on the essay, you would do a favor to procure that of any person less prejudiced than the farmer’s son (related in my work) but I am confident you will select a character which shall be entitled to the greatest attention. 
				
			